DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 01 May 2020 are approved by the examiner. It is noted that non-black and white drawings need to be petitioned.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Specification
The disclosure is objected to because of the following informalities: missing phrases throughout, e.g. ¶4.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  singular-plural discrepancy, e.g. “an anionic species”.  Appropriate correction is required.
	Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20, in the reply filed on 23 May 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because Groups I-II are directed to specific inventions (i.e. a different process and dispersion) that require differing search strategies and databases (class/subclass) thus leading to an undue burden.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 May 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are dependent on claim 1 thus inherit the same deficiencies.
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metes and bounds of the claimed limitation (what would be the threshold for a nanoparticle to be “substantially” made of a metal/carbon/etc.).
Claims 15 and 16 recites the limitation "the charged surface".  There is insufficient antecedent basis for this limitation in the claims.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arce Arce.
	Claims 1, 9 and 18: Arce Arce discloses a method of preparing a stable dispersion of nanoparticles stabilized by an ionic liquid having a cationic atom/group and an anionic atom/group in toluene – which is a non-polar solvent (abs, ¶15-35, 57, 74-78). Regarding the various claimed properties such as the solubility and the affinity, it is the examiner's position that the composition of Arce Arce intrinsically displays these properties since such properties are evidently dependent upon the nature of the composition used.   MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. Arce Arce teaches a process with  similar components within a similar chemical environment; thus, it would be reasonably expected that the same chemical behavior would be exhibited.  Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
	Claims 2 and 3: Arce Arce discloses the ionic liquid having a melting point preferably below 50 0C (¶57).
	Claims 4-6: Arce Arce discloses the ionic liquid with nitrogen cations and sulfonate anions (¶57-59, Table 1 with accompanying text).
	Claim 8: Arce Arce discloses toluene which has a 2.38 (¶74-78).
	Claims 10-13: Arce Arce discloses iron oxide nanoparticles having a diameter range of 5-10 nm (¶55 and Table 1 with accompanying text).
	Claims 14-17: Arce Arce discloses capping the nanoparticles with various functional such as thiol, amine, thiophenol, phosphine (oxide) and dodecanethiol– which introduces charges on the surface (¶68). Alternatively, the limitations are met by the cationic and ionic atoms attached to the nanoparticle surface would lead to a charged surface.
Claim(s) 1-5, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thawarkar (NPL – attached).
	Claims 1, 9 and 18: Thawarkar discloses a method of preparing a stable dispersion of gold nanoparticles stabilized by an imidazolium-Br ionic liquid in various solvents such as the nonpolar solvent toluene, dichloromethane or cyclohexane (abs, Table 1 with accompanying text). Regarding the various claimed properties such as the solubility and the affinity, it is the examiner's position that the composition of Thawarkar intrinsically displays these properties since such properties are evidently dependent upon the nature of the composition used.   MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. Thawarkar teaches a process with  similar components within a similar chemical environment; thus, it would be reasonably expected that the same chemical behavior would be exhibited.  Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present. 
	Claims 2 and 3: Thawarkar discloses the dispersion at room temperature (Table 1 with accompanying text).
	Claims 4-5: Thawarkar discloses the alkyl imidazolium ionic liquid (abs, Fig 4 and Table 1 with accompanying text).
	Claim 8: Thawarkar discloses toluene, dichloromethane and cyclohexane - dielectric constant of 2.38, 9 and 2.02 (Table 1).
	Claims 10-13: Thawarkar discloses gold nanoparticles having a diameter of 5 nm (pp 12991).
	Claims 14-16: Thawarkar discloses the cationic and ionic charges on the surface of the nanoparticle (Fig 4).
	Claims 19 and 20: Thawarkar discloses 0.31 mmol/171 mg of the ionic liquid and 0.03 mmol/12 mg of the gold precursors and  an aliquot of 10 uL of the solution in a 1 mL of solvent (pp 12990-2) – thus meeting the claimed weight ratio of below 50 % wt. and ratio of about 10:1.
Claim(s) 1-5, 8-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (a translation is provided and referenced from hereon).
	Claims 1, 9 and 18: Liu discloses a method of preparing a stable lubricating oil comprising nano-copper nanoparticles, graphene and an ionic liquid dispersed in silicone oil – which is nonpolar (abs, pp 2, 5 and examples). Liu discloses the ionic liquid having a cationic group such as imidazole or pyridine and an anionic group such as phosphate or borate (pp 5). Regarding the various claimed properties such as the solubility and the affinity, it is the examiner's position that the composition of Liu intrinsically displays these properties since such properties are evidently dependent upon the nature of the composition used.   MPEP 2112.01 states that a material and its properties are inseparable, i.e. materials with the same chemical compositions cannot have mutually exclusive properties. Liu teaches a process with  similar components within a similar chemical environment; thus, it would be reasonably expected that the same chemical behavior would be exhibited.  Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
	Claims 2 and 3: Liu discloses a room temperature application (pp 2).
	Claims 4-5: Liu discloses the ionic liquid having a cationic group such as imidazole or pyridine and an anionic group such as phosphate or borate (pp 5).
	Claim 8: Liu discloses silicone oil – which has a dielectric constant of less than 3.
	Claim 10: Liu discloses copper powder and graphene (abs and examples).
	Claims 14-17: Liu discloses optionally capping the copper nanoparticles with positive and/or negative charges and graphene being uncapped (pp 3 and examples). 
	Claims 19 and 20: Liu discloses various loading levels for each components (examples) such as 5% by wt. of ionic liquid, 2.1% wt. of copper powder and 5.1 % of graphene (example 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen discloses a dispersion with nanoparticles, an ionic liquid and various solvents.
He discloses a review of interactions of nanoparticles in ionic liquids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764